08-6007-ag
    Alla v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A077 633 143
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 22 nd day of February, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             REENA RAGGI,
             GERARD E. LYNCH,
                 Circuit Judges.
    ______________________________________

    ERMIR ALLA, also known as LUC,
             Petitioner,

                     v.                                    08-6007-ag
                                                           NAC
    ERIC H. HOLDER, JR., 1
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:        Andrew P. Johnson, New York, New York.




             1
         Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Attorney General
    Michael B. Mukasey as the respondent in this case.
FOR RESPONDENT:          Tony West, Assistant Attorney General;
                         Luis   E.  Perez,  Senior   Litigation
                         Counsel;    Edward    Durant,    Trial
                         Attorney,   Office    of   Immigration
                         Litigation, United States Department
                         of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Ermir Alla, a native and citizen of Albania, seeks review

of a November 10, 2008 order of the BIA affirming the March 2,

2007 decision of Immigration Judge (“IJ”) Sandy K. Hom, which

denied his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).      In re

Ermir Alla, No. A077 633 143 (BIA Nov. 10, 2008), aff’g No.

A077 633 143 (Immig. Ct. N.Y. City Mar. 2, 2007).     Where, as

here, the BIA affirms the IJ’s decision in some respects but

not others, we review the IJ’s decision as modified.    See Xue

Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   We review the agency’s factual findings for substantial

evidence, and we review de novo legal conclusions and the

application of law to undisputed fact.   See Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).   In applying these standards, we

                                2
assume the parties’ familiarity with the underlying facts and

procedural history.

       Substantial evidence supports the BIA’s conclusion that,

even if Alla demonstrated past persecution based on a protected

ground, and was therefore entitled to a presumption of a well-

founded fear of future persecution, see Baba v. Holder, 569

F.3d    79,    86    (2d   Cir.   2009),       the    government         rebutted     that

presumption by showing that the political situation in Albania

has changed fundamentally.             As the BIA observed, the record

included a March 2006 U.S. State Department report describing

“no indications of systemic political persecution in Albania”

and noting that the Democratic Party displaced the Socialist

Party, to which Alla’s alleged persecutor belongs, in 2005.

See Hoxhallari v. Gonzales, 468 F.3d 179, 186 (2d Cir. 2006)

(noting       this     court’s    “considerable            deference”          to    State

Department      country      condition         reports,         citing    “substantial

change in circumstances” in Albania, and rejecting claimed fear

of     future       persecution    based        on     membership         in    Albanian

Democratic party).          Thus, we need not reach Alla’s contention

that the BIA erred by rejecting his claim of past persecution

based on its conclusion that the harm he suffered was “in the

nature    of    personal     animosity.”             Nor   do    we   address       Alla’s


                                           3
contention that the BIA erred by failing to review the IJ’s

adverse credibility determination; rather, we construe the

BIA’s opinion as assuming Alla’s credibility.   Because Alla is

unable to meet his burden of proof for asylum, his withholding

of   removal and CAT claims necessarily fail.     See Paul    v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

      For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34(b).

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               4